Per Curiam.

The issue certified in this case is whether an order overruling a motion to dismiss an appeal filed under R.C. 4123.519 is a final, appealable order. We addressed this issue in Ferrell v. Standard Oil Co. (1984), 11 Ohio St. 3d 169, and held at the syllabus:
“An order overruling a motion to dismiss an appeal to the court of common pleas pursuant to R.C. 4123.519 is not a final, appealable order within the meaning of R.C. 2505.02.”
In reaching this determination, we specifically rejected the arguments advanced by appellant herein that an appeal under R.C. 4123.519 is a “special proceeding” and that the overruling of a motion to dismiss in such a case is one “affecting a substantial right.” Id. at 170-171.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Wise, Holmes, Patton, Douglas and Wright, JJ., concur.
Wise, J., of the Fifth Appellate District, sitting for Locher, J.
Patton, J., of the Eighth Appellate District, sitting for C. Brown, J.